COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00298-CV

Jerald Miller                              §   From County Court at Law No. 3

                                           §   of Tarrant County (2011-003194-3)
v.
                                           §   May 21, 2015

Sheree Lucas                               §   Opinion by Justice Walker

                                       JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The fifth paragraph of the second

page of the judgment is modified so that it reads: “IT IS FURTHER ORDERED

that the property commonly known as 3621 North Littlejohn Avenue, Fort Worth,

Texas 76105, be conveyed immediately, in fee simple, to Plaintiff Sheree Lucas,

as her sole and separate property, free of encumbrances placed upon the

property since March 9, 2007.” The sixth paragraph of the second page of the

judgment is ordered deleted in its entirety. It is ordered that the judgment of the

trial court is affirmed as modified.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Sue Walker__________________
                                           Justice Sue Walker